           Case 1:21-cr-00461-RCL Document 4 Filed 07/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                               CRIMINAL NO. 21-CR-461 (RCL)

              v.                                        Hearing Date: July 20, 2021

 DEVLYN THOMPSON

                    Defendant.

                      CONSENT MOTION TO CONTINUE HEARING

       The United States of America, through undersigned counsel, moves to continue the plea

hearing scheduled for today, July 20, 2021. The Court set this hearing at the request of the

parties, and the government moves to continue this matter to better arrange logistics related to

the defendant’s remote hearing. Specifically, the United States would like conduct the plea

hearing either with the defendant participating remotely from the U.S. District Courthouse in

Seattle, Washington, or in person before the Court. The defendant has not been arrested, booked,

or arraigned in this matter, and to better coordinate logistics with the U.S. Marshals and Pretrial

Services, the government believes a continuance to coordinate those logistics will be in the

interests of judicial economy. The government apologies for not bringing this matter to the

attention of the Court sooner, but upon further discussion of the logistics involved, the

government feels the requested continuance will serve the interests of justice.

       Government counsel has conferred with defense counsel who has consented to this

motion. The parties are available for a remote plea hearing on July 30th, August 5th or 6h. The

parties are available for an in-person hearing before the Court on August 5th and 6th.




                                                 1
Case 1:21-cr-00461-RCL Document 4 Filed 07/20/21 Page 2 of 2




                                 Respectfully submitted,

                                 CHANNING D. PHILLIPS
                                 Acting United States Attorney
                                 D.C. Bar No. 415793


                           By:        /S/
                                 Tejpal S. Chawla
                                 D.C. Bar No. 464012
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 555 Fourth Street, N.W.
                                 Washington, D.C. 20530
                                 Telephone: 202-252-7280
                                 Email: Tejpal.chawla@usdoj.gov




                             2
